

Exhibit 10.1


REGISTRATION RIGHTS AGREEMENT


by and among


U.S. Well Services, LLC,
USW Financing Corp.

and
the individual Purchasers named therein
and

Global Hunter Securities, LLC

Dated as of April 8, 2013








--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
U.S. Well Services, LLC, a Delaware limited liability company (the “Issuer”),
and USW Financing Corp. (the “Co-Issuer” and together with the Issuer, the
“Company”), have engaged Global Hunter Securities, LLC (the “ Placement Agent”)
in connection with the Company’s sale of $12,000,000 aggregate principal amount
of its 14.50% Senior Secured Notes due 2017 (the “Notes”) fully and
unconditionally guaranteed by any future Guarantors (the Guarantees and,
together with the Notes, the “Securities”), to the purchasers thereof (the
“Purchasers”), upon the terms set forth in the Purchase Agreement dated April 8,
2013, by and among the Issuer, the Co-Issuer and the Purchasers (the “Purchase
Agreement”). As an inducement to the Purchasers to enter into the Purchase
Agreement, the Company agrees with the Placement Agent, for the benefit of the
Holders (as defined below) of the Notes as follows.
The parties hereby agree as follows:
SECTION 1.Definitions. Capitalized terms that are used herein without definition
and are defined in the Placement Agency Agreement shall have the respective
meanings ascribed to them in the Placement Agency Agreement. As used in this
Agreement, the following capitalized terms shall have the following meanings:
Additional Interest: As defined in Section 5 hereto.
Advice: As defined in Section 6(c) hereto.
Agreement: This Registration Rights Agreement, dated as of the Closing Date,
among the Issuer, the Co-Issuer, the Placement Agent and the Purchasers.
Broker-Dealer: Any broker or dealer registered under the Exchange Act.
Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated by law to be closed.
Closing Date: The date of this Agreement.
Commission: The Securities and Exchange Commission.
Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Issuer to the registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Transfer Restricted Securities that were tendered by Holders thereof
pursuant to the Exchange Offer.






--------------------------------------------------------------------------------




Effectiveness Date: As defined in Section 3(a) hereto.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Exchange Date: As defined in Section 3(a) hereto.
Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.
Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.
Exchange Securities: The 14.50% Senior Secured Notes due 2017, of the same
series under the Indenture as the Notes and any related Guarantee, to be issued
to Holders in exchange for their Transfer Restricted Securities.
Filing Date: As defined in Section 3(a) hereto.
FINRA: Financial Industry Regulatory Authority, Inc.
“Guarantor”: Any future domestic subsidiary of the Issuer that in the future
guarantees the obligations of the Company under the Notes, the Exchange Notes
and the Indenture.
Holders: As defined in Section 2(b) hereto.
Indemnified Holder: As defined in Section 8(a) hereto.
Indenture: The Indenture dated as of February 21, 2012, as amended and
supplemented by the First Supplemental Indenture dated as of July 16, 2012, by
and among the Issuer, the Co-Issuer and the Trustee, pursuant to which the
Securities are to be issued, as such Indenture is amended or supplemented from
time to time in accordance with the terms thereof.
Initial Placement: The issuance and sale by the Company of the Securities to the
Purchasers pursuant to the Purchase Agreement.
Interest Payment Date: As defined in the Indenture and the Securities.
Initial Securities: The Securities issued and sold by the Company to the
Purchasers pursuant to the Purchase Agreement on the Closing Date and any
related Guarantees.
Person: An individual, partnership, corporation, limited liability company,
trust or unincorporated organization, or a government or agency or political
subdivision thereof, business association or other legal entity.

-2-



--------------------------------------------------------------------------------




Placement Agency Agreement: That certain Placement Agency Agreement, of even
date with the Purchase Agreement, by and among the Issuer, the Co-Issuer and the
Placement Agent.
Placement Agent: As defined in the preamble hereto.
Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.
Registration Default: As defined in Section 5 hereto.
Registration Statement: Any registration statement of the Company (or if
determined that the Issuer solely should be the registrant, the Issuer) relating
to (a) an offering of Exchange Securities pursuant to an Exchange Offer or (b)
the registration for resale of Transfer Restricted Securities pursuant to the
Shelf Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
Purchasers. As defined in the preamble hereto.
Purchase Agreement: As defined in the preamble hereto.
Securities: As defined in the preamble hereto.
Securities Act: The Securities Act of 1933, as amended.
Shelf Effectiveness Deadline: As defined in Section 4(a) hereto.
Shelf Filing Deadline: As defined in Section 4(a) hereto.
Shelf Registration Statement: As defined in Section 4(a) hereto.
Transfer Restricted Security: Each Initial Security, until the earliest to occur
of the date on which such Initial Security (a) is exchanged in the Exchange
Offer for an Exchange Security entitled to be resold to the public by the Holder
thereof without complying with the prospectus delivery requirements of the
Securities Act, (b) has been effectively registered under the Securities Act and
disposed of in accordance with a Shelf Registration Statement, (c) is
distributed to the public by a Broker-Dealer pursuant to the “Plan of
Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein), (d) is freely
transferable (the “Freely Transferable Date”) in accordance with Rule 144 by a
person that is not an “affiliate” (as defined in Rule 144) of the Issuer or the
Co-Issuer where no conditions under Rule 144 are then applicable; provided,
however, that the Freely Transferable Date shall not precede (i) the
consummation of the Exchange Offer, or (ii) as to such Initial Security held by
a Holder that requires the Company to file a Shelf Registration Statement
pursuant to Section 4(a) hereof, the expiration of the period that the Company
is

-3-



--------------------------------------------------------------------------------




required, pursuant to Section 4(a) hereof, to keep such Shelf Registration
Statement effective, and (e) ceases to be outstanding for purposes of the
Indenture.
Trustee: The Bank of New York Mellon Trust Company, N.A., as trustee and
collateral agent.
Trust Indenture Act: The Trust Indenture Act of 1939, as amended.
Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.
SECTION 2.    Securities Subject to this Agreement.
(a)    Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.
(b)    Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.
SECTION 3.    Registered Exchange Offer.
(a)    Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), or there are no Transfer Restricted Securities outstanding,
the Issuer shall (i) cause to be filed no later than the date that is 180 days
after the Closing Date (the “Filing Date”) with the Commission, a Registration
Statement under the Securities Act relating to the Exchange Securities and the
Exchange Offer, (ii) use its reasonable best efforts to cause such Registration
Statement to become effective in no event later than the date that is 270 days
after the Closing Date (the “Effectiveness Date”), (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be necessary in order to cause such Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) use its
reasonable best efforts to cause all necessary filings in connection with the
registration or qualification (or exemption therefrom) of the Exchange
Securities to be made under the state securities or blue sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer,
subject to the proviso contained in Section 6(c)(xi) hereof, and (iv) promptly
after the effectiveness of such Registration Statement, commence the Exchange
Offer. Each of the Company and any Guarantor shall use its reasonable best
efforts to Consummate the Exchange Offer not later than 30 Business Days after
the Effectiveness Date (the “Exchange Date”). The Exchange Offer shall be on the
appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities and to permit resales
of Transfer Restricted Securities held by Broker-Dealers as contemplated by
Section 3(c) hereof.

-4-



--------------------------------------------------------------------------------




(b)    The Company and any Guarantor shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 30 days after the date
notice of the Exchange Offer is mailed to the Holders. The Issuer shall cause
the Exchange Offer to comply with all applicable federal and state securities
laws. No securities other than the Exchange Securities shall be included in the
Exchange Offer Registration Statement.
(c)    The Issuer shall indicate in a “Plan of Distribution” section contained
in the Prospectus forming a part of the Exchange Offer Registration Statement
that any Broker-Dealer who holds Transfer Restricted Securities that were
acquired for its own account as a result of market-making activities or other
trading activities (other than Transfer Restricted Securities acquired directly
from the Issuer), may exchange such Transfer Restricted Securities pursuant to
the Exchange Offer; however, such Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.
Each of the Company and any Guarantor shall use its reasonable best efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent reasonably necessary to ensure that it is available for resales of
Transfer Restricted Securities acquired by Broker-Dealers for their own accounts
as a result of market-making activities or other trading activities, and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (i) 180 days from the date
on which the Exchange Offer Registration Statement is declared effective and
(ii) the date on which a Broker-Dealer is no longer required to deliver a
prospectus in connection with market-making or other trading activities.
The Issuer shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.
SECTION 4.    Shelf Registration.
(a)    Shelf Registration. If (i) the Issuer is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer solely because
the Exchange Offer is not permitted by applicable law or Commission policy
(after the procedures set forth in

-5-



--------------------------------------------------------------------------------




Section 6(a) hereof have been complied with), (ii) for any reason the Exchange
Offer is not Consummated by the Exchange Date or (iii) prior to the Exchange
Date: (A) the Placement Agent requests from the Issuer with respect to Transfer
Restricted Securities not eligible to be exchanged for Exchange Securities in
the Exchange Offer or (B) with respect to any Holder of Transfer Restricted
Securities such Holder notifies the Issuer that (i) such Holder is prohibited by
applicable law or Commission policy from participating in the Exchange Offer,
(ii) such Holder may not resell the Exchange Securities acquired by it in the
Exchange Offer to the public without delivering a prospectus and that the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder or (iii) such Holder is
a Broker-Dealer and holds Transfer Restricted Securities acquired directly from
the Issuer or one of its affiliates, the Company and any Guarantor shall
(x)cause to be filed a shelf registration statement pursuant to Rule 415 under
the Securities Act, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) on or prior to
the 30th day after the date such obligation arises (such date being the “Shelf
Filing Deadline”), which Shelf Registration Statement shall provide for resales
of all Transfer Restricted Securities the Holders of which shall have provided
the information required pursuant to Section 4(b) hereof; and
(y)    use their reasonable best efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or before the later of
(A) the 60th day after the Shelf Filing Deadline or (B) the 270th day after the
Closing Date (such later date being the “Shelf Effectiveness Deadline”).
Each of the Company and any Guarantor shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Sections 6(b) and (c) hereof to the
extent necessary to ensure that it is available for resales of Transfer
Restricted Securities by the Holders of such Securities entitled to the benefit
of this Section 4(a), and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, from the date on which the Shelf
Registration Statement is declared effective by the Commission until the
expiration of the one-year period referred to in Rule 144 applicable to
securities held by non-affiliates under the Securities Act (or shorter period
that will terminate when all the Transfer Restricted Securities covered by such
Shelf Registration Statement have been sold pursuant to such Shelf Registration
Statement; provided that the Issuer may for a period of up to 60 days in any
three-month period, not to exceed 90 days in any calendar year, determine that
the Shelf Registration Statement is not usable under certain circumstances
relating to corporate developments, public filings with the Commission and
similar events, and suspend the use of the prospectus that is part of the Shelf
Registration Statement.
(b)    Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement

-6-



--------------------------------------------------------------------------------




unless and until such Holder furnishes to the Issuer in writing, within 20
Business Days after receipt of a request therefor, such information as the
Issuer may reasonably request for use in connection with any Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. Each Holder
as to which any Shelf Registration Statement is being effected agrees to furnish
promptly to the Issuer all information required to be disclosed in order to make
the information previously furnished to the Issuer by such Holder not materially
misleading.
SECTION 5.    Additional Interest. If (i) the Exchange Offer Registration
Statement is not filed with the Commission on or prior to the Filing Date, (ii)
the Exchange Offer Registration Statement has not been declared effective by the
Commission on or prior to the Effectiveness Date, (iii) the Exchange Offer has
not been Consummated by the Exchange Date, (iv) any Shelf Registration
Statement, if required hereby, has not been declared effective by the Commission
on or prior to the Shelf Effectiveness Deadline, or (v) any Registration
Statement required by this Agreement has been declared effective but ceases to
be effective at any time at which it is required to be effective under this
Agreement (each such event referred to in clauses (i) through (iv), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Transfer Restricted Securities shall be increased by 0.25% per annum
during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period (such increase, “Additional Interest”), but in no event
shall such increase exceed 1.00% per annum in the aggregate. On the date all
Registration Defaults relating to the particular Transfer Restricted Securities
are cured, the interest rate borne by the relevant Transfer Restricted
Securities will be reduced to the original interest rate borne by such Transfer
Restricted Securities; provided, however, that, if after any such reduction in
interest rate, a different Registration Default occurs, the interest rate borne
by the relevant Transfer Restricted Securities shall again be increased pursuant
to the foregoing provisions.
All obligations of the Company and any Guarantor set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.
All accrued Additional Interest will be paid by the Company and any Guarantor on
the next scheduled interest payment date to DTC or its nominee by wire transfer
of immediately available funds or by federal funds check and to holders of
certificated Transfer Restricted Securities by wire transfer to the accounts
specified by them or by mailing checks to their registered addresses if no such
accounts have been specified.
The amount of Additional Interest will be determined by multiplying the
applicable additional interest rate by the then outstanding principal amount of
the Securities and further multiplied by a fraction, the numerator of which is
the number of days such additional interest rate was applicable during such
period (determined on the basis of a 360 day year comprised of twelve 30 day
months), and the denominator of which is 360. Additional Interest pursuant to
this Section 5 constitutes liquidated damages with respect to Registration
Defaults and shall be the exclusive monetary remedy available to the Holders
with respect to any Registration Default.

-7-



--------------------------------------------------------------------------------




SECTION 6.    Registration Procedures.
(a)    Exchange Offer Registration Statement.
(i)    In connection with the Exchange Offer, the Company and any Guarantor
shall comply with all of the provisions of Section 6(c) hereof, shall use its
reasonable best efforts to effect such exchange to permit the sale of Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and if in the reasonable opinion of counsel to
the Issuer there is a question as to whether the Exchange Offer is permitted by
applicable law, each of the Company and any Guarantor hereby agree to seek a
no-action letter or other favorable decision from the Commission allowing the
Company and any Guarantor to Consummate an Exchange Offer for such Transfer
Restricted Securities. Each of the Company and any Guarantor hereby agree to
pursue the issuance of such a decision to the Commission staff level but shall
not be required to take action to effect a change of Commission policy. Each of
the Company and any Guarantor hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Issuer setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) diligently pursue a favorable resolution by the Commission
staff of such submission.
(ii)    As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Issuer, prior to the Consummation thereof, a
written representation to the Issuer (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Issuer or the Co-Issuer within the
meaning of Rule 405 of the Securities Act or, if it is an affiliate of the
Issuer or the Co-Issuer within the meaning of Rule 405 of the Securities Act, it
will comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable to it, (B) at the time of the
commencement of the Exchange Offer it has no arrangement or understanding with
any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Securities in violation of the provisions of the
Securities Act, (C) it is acquiring the Exchange Securities in its ordinary
course of business and (D) if it is a Broker-Dealer that will receive Exchange
Securities for its own account in exchange for Transfer Restricted Securities
that were acquired as a result of market-making or other trading activities,
then it will deliver a Prospectus (or, to the extent permitted by law, make
available a Prospectus to purchasers) in connection with any resale of such
Transfer Restricted Securities. In addition, all such Holders of Transfer
Restricted Securities shall otherwise reasonably cooperate in the Company’s
preparations for the Exchange Offer. Each Holder hereby acknowledges and agrees
that any Broker‑Dealer and any such Holder using the Exchange Offer to
participate in a distribution of the securities to be acquired in the Exchange
Offer (1) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available

-8-



--------------------------------------------------------------------------------




May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Transfer Restricted Securities acquired
by such Holder directly from the Issuer.
(b)    Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, each of the Company and any
Guarantor shall comply with all the provisions of Section 6(c) hereof and shall
use its reasonable best efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof, and pursuant thereto each of the
Company and any Guarantor will as expeditiously as possible prepare and file
with the Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.
(c)    General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Transfer Restricted
Securities by Broker-Dealers), each of the Company and any Guarantor shall:
(i)    use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of any Guarantor) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of a material fact or omission to state a material fact (it
being understood that neither the Issuer nor the Co-Issuer shall be responsible
for written information furnished to the Issuer or the Co-Issuer by or on behalf
of Holders expressly for the use therein) or (B) not to be effective and usable
for resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuer shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
reasonable best efforts to cause such amendment to be declared effective and
such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as reasonably practicable thereafter;
(ii)    prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the

-9-



--------------------------------------------------------------------------------




Registration Statement effective for the applicable period set forth in Section
3 or 4 hereof, as applicable, or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to comply with the applicable provisions of Rules 424 and
430A under the Securities Act in a timely manner; and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in such Registration Statement or supplement to the Prospectus;
(iii)    advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or upon
becoming aware thereof, the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading (it being understood that the
Company and any Guarantor shall so advise with respect to any written
information furnished to the Issuer or the Co-Issuer by or on behalf of Holders
expressly for the use therein only upon becoming aware thereof). If at any time
the Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
blue sky laws, each of the Company and any Guarantor shall use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time;
(iv)    furnish without charge to the Placement Agent, each selling Holder named
in any Registration Statement, and each of the underwriter(s), if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five (5) Business Days; and if reasonably requested by any participating Holder,

-10-



--------------------------------------------------------------------------------




promptly include in a Prospectus supplement or post-effective amendment such
information with respect to such participating Holder as such participating
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Issuer has received notification of the matters to be so included in such
filing; and make the Company’s and any Guarantor’s representatives available for
discussion of such document and other customary due diligence matters, and
include such information in such document prior to the filing thereof as such
selling Holders or underwriter(s), if any, reasonably may request;
(v)    make available at reasonable times and in a reasonable manner for
inspection by the Placement Agent, the managing underwriter(s), if any,
participating in any disposition pursuant to such Registration Statement and any
attorney or accountant retained by the Placement Agent or any of the
underwriter(s), all financial and other records, pertinent corporate documents
and properties of each of the Company and any Guarantor and cause the Company’s
and any Guarantor’s officers, directors, managers and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney or
accountant in connection with such Registration Statement or any post-effective
amendment thereto subsequent to the filing thereof and prior to its
effectiveness and to participate in meetings with investors to the extent
requested by the managing underwriter(s), if any; provided that if any such
information is identified by the Company or any Guarantor as being confidential
or proprietary, each Person receiving such information shall take such actions
as are reasonably necessary to protect the confidentiality of such information
to the extent such action is otherwise not inconsistent with, an impairment of
or in derogation of the rights and interests of any inspector, Holder or
underwriter); and provided, further, that all such confidential information that
is provided by the Company and any Guarantor shall be kept confidential by each
such Person (except for disclosures to such Person’s affiliates and its and
their respective employees, legal counsel and other experts or agents who need
to know such information in connection with permitted uses thereof), unless
disclosure thereof is required or requested under compulsion of law (whether by
oral question, interrogatory, subpoena, civil investigative demand or
otherwise), by order or act of any court or governmental or regulatory authority
or body, or such information is or has become available to the public generally
through the Company or any Guarantor or through a third party without an
accompanying obligation of confidentiality owed by such Person to the Company or
any Guarantor, or disclosure is required in connection with any suit, action or
proceeding for the purpose of defending itself, reducing its liability or
protecting or exercising any of its rights, remedies or interests, or the Issuer
consents to the non-confidential treatment of such information;
(vi)    if requested by any selling Holders or the underwriter(s), if any,
promptly incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer

-11-



--------------------------------------------------------------------------------




Restricted Securities, information with respect to the principal amount of
Transfer Restricted Securities being sold to such underwriter(s), the purchase
price being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
with the Commission or such other required filings as may be reasonably
requested by the selling Holders or the underwriter(s) of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
the Issuer is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;
(vii)    cause the Transfer Restricted Securities covered by the Registration
Statement to be rated with the appropriate rating agencies, if so requested by
the Holders of a majority in aggregate principal amount of Securities covered
thereby or the underwriter(s), if any;
(viii)    furnish to each Placement Agent, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);
(ix)    deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons may
reasonably request; each of the Company and any Guarantor hereby consents to the
use of the Prospectus and any amendment or supplement thereto by each of the
selling Holders and each of the underwriter(s), if any, in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;
(x)    enter into such usual and customary agreements (including an underwriting
agreement), and make such usual and customary representations and warranties,
and take all such other actions in connection therewith in order to expedite or
facilitate the disposition of the Transfer Restricted Securities pursuant to any
Registration Statement contemplated by this Agreement, all to such extent as may
be reasonably requested by any Placement Agent or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and any
Guarantor shall:
(A)    furnish to each Placement Agent, each selling Holder and each
underwriter, if any, in such substance and scope as they may reasonably request
and as are usually and customarily made by issuers to underwriters in primary
underwritten offerings, upon the date of the Consummation of the Exchange Offer
or, if applicable, the effectiveness of the Shelf Registration Statement:

-12-



--------------------------------------------------------------------------------




(1)    a certificate, dated the date of Consummation of the Exchange Offer or
the date of effectiveness of the Shelf Registration Statement, as the case may
be, signed by (y) the Chief Executive Officer, President or any Vice President
and (z) a principal financial or accounting officer of each of the Company and
any Guarantor, confirming, as of the date thereof, the matters set forth in
Section 7(b)(5) of the Placement Agency Agreement and such other matters as such
parties may reasonably request;
(2)    an opinion, dated the date of Consummation of the Exchange Offer or the
date of effectiveness of the Shelf Registration Statement, as the case may be,
of counsel for the Company and any Guarantor, covering the matters set forth in
Section 7(b)(3) of the Placement Agency Agreement and such other matters as such
parties may reasonably request, and in any event including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Company and any Guarantor, representatives of the
independent public accountants for the Company and any Guarantor,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and
(3)    a customary comfort letter, dated the date of effectiveness of the
Exchange Offer Registration Statement or Shelf Registration

-13-



--------------------------------------------------------------------------------




Statement, from the Issuer’s independent accountants, in the customary form and
covering matters of the type customarily requested to be covered in comfort
letters by underwriters in connection with primary underwritten offerings;
(B)    set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to such Section;
and
(C)    deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(x)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any Guarantor pursuant to this
Section 6(c)(x), if any.
If at any time the representations and warranties of the Issuer contemplated in
Section 6(c)(x)(A)(1) hereof cease to be true and correct, the Issuer shall so
advise any Placement Agent and the underwriter(s), if any, and each selling
Holder promptly and, if requested by such Persons, shall confirm such advice in
writing;
(xi)    prior to any public offering of Transfer Restricted Securities,
reasonably cooperate with the selling Holders, the underwriter(s), if any, and
their respective counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the state securities or blue sky
laws of such jurisdictions as the selling Holders or underwriter(s), if any, may
reasonably request in writing and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that none of the Issuer, the Co-Issuer or any Guarantor shall
be required to register or qualify as a foreign corporation or other entity as a
dealer in securities in any jurisdiction where it would not otherwise be
required to so qualify or file any general consent to service of process in any
such jurisdiction or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or to suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not then so subject;
(xii)    shall issue, upon the request of any Holder of Transfer Restricted
Securities covered by the Shelf Registration Statement, Exchange Securities
having an aggregate principal amount equal to the aggregate principal amount of
Transfer Restricted Securities surrendered to the Issuer by such Holder in
exchange therefor or being sold by such Holder; such Exchange Securities to be
registered in the name of such Holder or in the name of the purchaser(s) of such
Securities, as the case may be; in return, the Transfer Restricted Securities
held by such Holder shall be surrendered to the Issuer for cancellation;
(xiii)    reasonably cooperate with the selling Holders and the underwriter(s),
if any, to facilitate the timely preparation and delivery of certificates
representing Transfer

-14-



--------------------------------------------------------------------------------




Restricted Securities to be sold and not bearing any restrictive legends; and
enable such Transfer Restricted Securities to be in such denominations and
registered in such names as the Holders or the underwriter(s), if any, may
reasonably request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);
(xiv)    use its reasonable best efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be reasonably
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(x) hereof;
(xv)    if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances in which they were made, not misleading;
(xvi)    provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with the Depository Trust Company and take
all other action reasonably necessary to ensure that all such Securities are
eligible for deposit with the Depository Trust Company;
(xvii)    reasonably cooperate and assist in any filings required to be made
with the FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter”) that is required
to be retained in accordance with the rules and regulations of FINRA, provided
that any such underwriters if requested by the Issuer shall agree to keep any
information obtained in the course of such due diligence investigation
confidential pursuant to the terms of a confidentiality agreement reasonably
acceptable to the Issuer;
(xviii)    otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or (B)
if not sold to underwriters in such an offering, beginning with the first month
of the Issuer’s first fiscal quarter commencing after the effective date of the
Registration Statement;

-15-



--------------------------------------------------------------------------------




(xix)    cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Transfer Restricted Securities, and, in
connection therewith, cooperate with the Trustee and the Holders of Securities
to effect such changes to the Indenture as may be required for such Indenture to
be so qualified in accordance with the terms of the Trust Indenture Act; and to
execute and use its reasonable best efforts to cause the Trustee to execute, all
documents that may be reasonably required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner;
(xx)    use its reasonable best efforts to cause all Securities covered by the
Registration Statement to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Issuer are then
listed if requested by the Holders of a majority in aggregate principal amount
of Securities or the managing underwriter(s), if any; and
(xxi)    provide promptly to each Holder upon request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.
Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Issuer of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xv) hereof, or
until it is advised in writing (the “Advice”) by the Issuer that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of such notice. In the event the Issuer shall
give any such notice, the time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xvi) hereof or shall have received the
Advice; provided, however, that no such extension shall be taken into account in
determining whether Additional Interest is due pursuant to Section 5 hereof or
the amount of such Additional Interest.
SECTION 7.    Registration Expenses.
(a)    All expenses incidental to the Issuer’s, the Co-Issuer’s and any
Guarantor’s performance of or compliance with this Agreement will be borne by
the Company and any Guarantor, jointly and severally, regardless of whether a
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including filings made by the
Placement Agent or Holder with FINRA (and, if applicable, the

-16-



--------------------------------------------------------------------------------




fees and expenses of any “qualified independent underwriter” and its counsel
that may be required by the rules and regulations of FINRA but only where the
need for such a “qualified independent underwriter” arises due to a relationship
with the Company and any Guarantor)); (ii) all fees and expenses of compliance
with federal securities and state securities or blue sky laws; (iii) all
expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Issuer, the Co-Issuer any Guarantor and, subject to Section
7(b) hereof, the Holders of Transfer Restricted Securities; (v) all application
and filing fees in connection with listing the Exchange Securities on a
securities exchange or automated quotation system pursuant to the requirements
thereof; and (vi) all fees and disbursements of independent certified public
accountants of the Company and any Guarantor (including the expenses of any
special audit and comfort letters required by or incident to such performance).
Each of the Issuer, the Co-Issuer and any Guarantor will, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuer or the Co-Issuer.
(b)    In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and any Guarantor, jointly and
severally, will reimburse the Placement Agent and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared. The Company and any Guarantor shall pay all documentary, stamp,
transfer or other transactional taxes attributable to the issuance or delivery
of the Exchange Securities in exchange for the Securities; provided, that
neither the Issuer nor the Co-Issuer shall be required to pay taxes payable in
respect of any transfer involved in the issuance or delivery of any Exchange
Securities in a name other than that of the Holder thereof in respect of which
such Exchange Security is being issued. In no event shall the Issuer, the
Co-Issuer or any Guarantor be responsible for any broker or similar commissions
of any Holders, or except the extent provided herein, any legal fees or other
costs of the Holders.
SECTION 8.    Indemnification.
(a)    The Company and any Guarantor, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause (ii)
being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and

-17-



--------------------------------------------------------------------------------




all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or
defending any action, claim or proceeding, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to any Indemnified Holder), joint or
several, directly or indirectly caused by, related to, based upon, arising out
of or in connection with any untrue statement of a material fact or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein, a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made (in the case of the Prospectus), not misleading; provided,
however, that none of the Issuer, the Co-Issuer or any Guarantor will be liable
insofar as such losses, claims, damages, liabilities, costs or expenses are
caused by an untrue statement of a material fact or omission or alleged untrue
statement of a material fact or omission to state a material fact that is made
in reliance upon and in conformity with information relating to any of the
Holders furnished in writing to the Issuer by any of the Holders expressly for
use therein. This indemnity agreement shall be in addition to any liability
which the Issuer, the Co-Issuer or any Guarantor may otherwise have.
In case any action, claim or proceeding (including any governmental or
regulatory investigation or proceeding) shall be brought or asserted against any
of the Indemnified Holders with respect to which indemnity may be sought against
the Issuer, the Co-Issuer or any Guarantor, such Indemnified Holder (or the
Indemnified Holder controlled by such controlling person) shall promptly notify
the Company and any Guarantor in writing; provided, however, that the failure to
give such notice shall not relieve the Issuer, the Co-Issuer or any Guarantor of
its obligations pursuant to this Agreement, except to the extent that it has
been materially prejudiced by such failure. Such Indemnified Holder shall have
the right to employ its own counsel in any such action and the fees and expenses
of such counsel shall be paid, as incurred, by the Company and any Guarantor
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Company and any Guarantor shall
not, in connection with any one such action, claim or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders. The Company and any Guarantor shall be
liable for any settlement of any such action or proceeding effected with the
Company’s and any Guarantor’s prior written consent, which consent shall not be
withheld unreasonably, and each of the Company and any Guarantor agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Company and any Guarantor. The Company
and any Guarantor shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional

-18-



--------------------------------------------------------------------------------




release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding.
(b)    Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Issuer, the Co-Issuer, any Guarantor
and their respective directors, managers, officers of the Issuer, the Co-Issuer
and any Guarantor who sign a Registration Statement, and any Person controlling
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) the Issuer, the Co-Issuer or any Guarantor and the respective
officers, directors, managers, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Issuer, the Co-Issuer and any Guarantor to each of the Indemnified Holders, but
only with respect to claims, damages, liabilities, judgments, actions and
expenses based on information relating to such Holder furnished in writing by
such Holder expressly for use in any Registration Statement. In case any action,
claim or proceeding shall be brought against the Issuer, the Co-Issuer, any
Guarantor or their respective directors, managers or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights and duties
given the Company and any Guarantor, and the Company and any Guarantor, their
respective directors, managers and officers and such controlling person shall
have the rights and duties given to each Holder by the preceding paragraph.
(c)    If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) or insufficient in respect of any losses,
claims, damages, liabilities, judgments, actions, costs or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities,
costs or expenses in such proportion as is appropriate to reflect the relative
benefits received by the Company and any Guarantor, on the one hand, and the
Holders, on the other hand, from the Initial Placement (which in the case of the
Company and any Guarantor shall be deemed to be equal to the total gross
proceeds to the Company and any Guarantor from the Initial Placement), the
amount of Additional Interest which did not become payable as a result of the
filing of the Registration Statement resulting in such losses, claims, damages,
liabilities, judgments actions or expenses, or if such allocation is not
permitted by applicable law, the relative fault of the Company and any
Guarantor, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities, costs or expenses, as well as any other relevant equitable
considerations. The relative fault of the Company and any Guarantor on the one
hand and of the Indemnified Holder on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Guarantor, on the one
hand, or the Indemnified Holders, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.
The Company, any Guarantor and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were

-19-



--------------------------------------------------------------------------------




determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities, costs or expenses referred
to in the immediately preceding paragraph shall be deemed to include, subject to
the limitations set forth above, any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this Section 8, none
of the Holders (and its related Indemnified Holders) shall be required to
contribute, in the aggregate, any amount in excess of the aggregate proceeds of
sale of the Transfer Restricted Securities received by such Holder with respect
to the Initial Securities exceeds the amount of any damages which such Holder
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission to state a material fact. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Securities held by each of the Holders hereunder
and not joint.
SECTION 9.    Rule 144A. Each of the Company and any Guarantor hereby agrees
with each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the current information required by Rule 144A(d)(4) under the Securities
Act in order to permit resales of such Transfer Restricted Securities pursuant
to Rule 144A under the Securities Act.
SECTION 10.    Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements.
SECTION 11.    Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering, subject to approval by the Company and any Guarantor, which
approval will not be unreasonably withheld.
SECTION 12.    Miscellaneous.
(a)    Remedies. Each of the Company and any Guarantor hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it

-20-



--------------------------------------------------------------------------------




of the provisions of this Agreement and hereby agrees to waive the defense in
any action for specific performance that a remedy at law would be adequate.
(b)    No Inconsistent Agreements. Each of the Company and any Guarantor will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Except as
described in the Time of Sale Document (as defined in the Placement Agency
Agreement), none of the Issuer, the Co-Issuer or any Guarantor has previously
entered into any agreement granting any registration rights with respect to its
securities to any Person. The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s or any Guarantor’s securities under any agreement in
effect on the date hereof.
(c)    Adjustments Affecting the Securities. Neither the Issuer nor the
Co-Issuer will take any action, or permit any change to occur, with respect to
the Securities that would materially and adversely affect the ability of the
Holders to Consummate any Exchange Offer.
(d)    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Issuer has (i) in the case of
Section 8 hereof and this Section 12(d), obtained the written consent of Holders
of all outstanding Transfer Restricted Securities and (ii) in the case of all
other provisions hereof, obtained the written consent of Holders of a majority
in aggregate principal amount of the outstanding Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Issuer or the
Co-Issuer or affiliates thereof). Notwithstanding the foregoing, a waiver or
consent to departure from the provisions hereof that relates exclusively to the
rights of Holders whose securities are being tendered pursuant to the Exchange
Offer or sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Holders whose securities are not being
tendered pursuant to such Exchange Offer or sold pursuant to such Registration
Statement may be given by the Holders of a majority of the outstanding principal
amount of Transfer Restricted Securities being tendered or registered; provided,
however, that, with respect to any matter that directly or indirectly affects
the rights of the Placement Agent hereunder, the Issuer shall obtain the written
consent of the Placement Agent (such consent not to be unreasonably withheld)
with respect to which such amendment, qualification, supplement, waiver, consent
or departure is to be effective.
(e)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), facsimile, or air courier
guaranteeing overnight delivery:
(i)    if to a Holder, at the address set forth on the records of the registrar
under the Indenture, with a copy to the registrar under the Indenture; and

-21-



--------------------------------------------------------------------------------




(ii)    if to the Issuer or the Co-Issuer:
U.S. Well Services, LLC
or USW Financing Corp.
770 South Post Oak Lane, Suite 405
Houston, TX 77056
Facsimile No.: (832) 562-3732
Attention: Chief Financial Officer
With a copy to:

Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, TX 77002
Facsimile No.: (713) 226-6244
Email: cbrown@porterhedges.com
Attention: Corey C. Brown
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt acknowledged, if sent by facsimile; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
(f)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.
(g)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
(h)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(i)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

-22-



--------------------------------------------------------------------------------




(j)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
(k)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer or the Co-Issuer
with respect to the Transfer Restricted Securities. This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.



-23-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
U.S. WELL SERVICES, LLC
By:
    /s/ Brian Stewart    
Name:     Brian Stewart    
Title:      President and CEO    



USW FINANCING CORP.
By:
    /s/ Brian Stewart    
Name:     Brian Stewart    
Title:      President and CEO    


-24-



--------------------------------------------------------------------------------




The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:
GLOBAL HUNTER SECURITIES, LLC



By:
    /s/ Gary Meringer    
Name:     Gary Meringer    
Title:      General Counsel        










-25-



--------------------------------------------------------------------------------




ALJ Capital I L.P.    
PURCHASER


By:     /s/ Ron Silverton    
Name: Ron Silverton    
Title: Authorized Signatory    



-26-



--------------------------------------------------------------------------------






ALJ Capital II L.P.    
PURCHASER


By:     /s/ Ron Silverton    
Name: Ron Silverton    
Title: Authorized Signatory    



-27-



--------------------------------------------------------------------------------






LJR Capital L.P.    
PURCHASER


By:     /s/ Ron Silverton    
Name: Ron Silverton    
Title: Authorized Signatory    



-28-



--------------------------------------------------------------------------------




Alpine Associates, A Limited Partnership
PURCHASER


By:     /s/ Gary Moorman    
Name: Gary Moorman    
Title: Senior Analyst    



-29-



--------------------------------------------------------------------------------




Alpine Heritage, L.P.    
PURCHASER


By:     /s/ Gary Moorman    
Name: Gary Moorman    
Title: Senior Analyst    





-30-



--------------------------------------------------------------------------------




Alpine Heritage II, L.P.    
PURCHASER


By:     /s/ Gary Moorman    
Name: Gary Moorman    
Title: Senior Analyst    





-31-



--------------------------------------------------------------------------------




Alpine Heritage Offshore Fund Ltd.    
PURCHASER


By:     /s/ Gary Moorman    
Name: Gary Moorman    
Title: Senior Analyst    



-32-



--------------------------------------------------------------------------------




Alpine Partners, L.P.    
PURCHASER


By:     /s/ Gary Moorman    
Name: Gary Moorman    
Title: Senior Analyst    





-33-



--------------------------------------------------------------------------------




Candlewood Special Situations Master Fund Ltd.
PURCHASER


By:     /s/ David Koenig    
Name: David Koenig    
Title: Managing Partner    



-34-



--------------------------------------------------------------------------------




CWD OC 522 Master Fund Ltd.    
PURCHASER


By:     /s/ David Koenig    
Name: David Koenig    
Title: Managing Partner    



-35-



--------------------------------------------------------------------------------




Courage Special Situations Master Fund, LP
PURCHASER


By:     /s/ Thomas G. Milne    
Name: Thomas G. Milne    
Title: President of Courage Capital
Management, LLC     
Advisor to Courage Special
Situations Master Fund, LP



-36-



--------------------------------------------------------------------------------




Millstreet Credit Fund LP    
PURCHASER


By:     /s/ Craig M. Kelleher    
Name: Craig M. Kelleher    
Title: Managing Member of    
     Millstreet Capital Partners    
     LLC, the General Partner    

-37-



--------------------------------------------------------------------------------




Pergament Multi-Strategy Opportunities, LP
PURCHASER


By:     /s/ Steven J. Brown    
Name: Steven J. Brown    
Title: Portfolio Manager    













-38-



--------------------------------------------------------------------------------




Stonehill Institutional Partners, LP    
PURCHASER


By:     /s/ Wayne Teetsel    
Name: Wayne Teetsel    
Title: A Managing Member of    
     Stonehill Capital Management, LLC
     Its Adviser    

-39-



--------------------------------------------------------------------------------




Stonehill Master Fund Ltd.    
PURCHASER


By:     /s/ Wayne Teetsel    
Name: Wayne Teetsel    
Title: A Managing Member of    
     Stonehill Capital Management, LLC
     Its Adviser    

-40-



--------------------------------------------------------------------------------




Verition Multi-Strategy Master Fund Ltd.    
PURCHASER


By:     /s/ Ted Hagan    
Name: Ted Hagan    
Title: CFO    



-41-



--------------------------------------------------------------------------------




Warwick European Distressed & Special Situations Credit Fund L.P.
PURCHASER


By:     /s/ Ian Burgess    
Name: Ian Burgess    
Title: Co-Chief Investment Officer    

-42-

